UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10–Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: August 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from: to Commission File Number: 0-10035 ————— LESCARDEN INC. (Exact name of registrant as specified in its charter) ————— New York 13-2538207 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 420 Lexington Ave. Ste 212, New York 10170 (Address of Principal Executive Office) (Zip Code) (212) 687-1050 (Registrant’s telephone number, including area code) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding October9, 2014 Common Stock $.001 par value TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements. 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 7 Item 4.Controls and Procedures. 7 PART II – OTHER INFORMATION Item 1.Legal Proceedings. 8 Item 1A.Risk Factors. 8 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 8 Item 3.Defaults Upon Senior Securities. 8 Item 4.(Removed and Reserved). 8 Item 5.Other Information. 8 Item 6.Exhibits. 8 SIGNATURES 9 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. LESCARDEN INC. CONDENSED BALANCE SHEETS August31, May31, ASSETS (UNAUDITED) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory Total current assets Deferred income tax asset, net of valuation allowance of $1,598,000 and $1,564,000 at August31, 2014 and May31, 2014, respectively — –– Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Shareholder loan –– Deferred license fees Total liabilities Stockholders' deficit: Convertible preferred stock - $.02 par value, authorized 2,000,000 shares, issued and outstanding 92,000 shares Common stock-$.001 par value, authorized 200,000,000 shares, issued and outstanding 63,622,316 shares Additional paid–in capital Accumulated deficit ) ) Stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See notes to financial statements 3 LESCARDEN INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended August31, Revenues: Product sales $ $ License fees Total revenues Costs and expenses: Cost of sales Salaries Professional fees and consulting Rent and office expenses Commission –– Insurance Other administrative expenses Total costs and expenses Net (loss) income $ ) $ Net (loss) income per share – basic and diluted $ ) $ Weighted average number of common shares outstanding – basic and diluted See notes to financial statements 4 LESCARDEN INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended August31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Changes in operating assets and liabilities: Decrease (increase) in accounts receivable ) Decrease in inventory Increase in accounts payable and accrued expenses Decrease in deferred license fees ) ) Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from shareholder loan Cash provided by financing activities Increase (decrease) in cash ) Cash – Beginning of Period Cash – End of Period $ $ Supplemental Disclosures of Cash Flow Information Cash paid for interest $
